Name: Commission Regulation (EU) 2017/1151 of 1 June 2017 supplementing Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information, amending Directive 2007/46/EC of the European Parliament and of the Council, Commission Regulation (EC) No 692/2008 and Commission Regulation (EU) No 1230/2012 and repealing Commission Regulation (EC) No 692/2008 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  land transport;  mechanical engineering;  information and information processing;  consumption;  deterioration of the environment;  energy policy;  environmental policy
 Date Published: nan

 nan